Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 4/17/20, is a national stage entry of PCT/GB2018/053012, filed on 10/18/18. PCT/GB2018/053012 claims priority from 171714.6, filed on 10/18/17. A certified copy of the foreign priority application is of record. 

Status of Claims
Claims 1-20 are pending as of 4/17/20.
Claims 1-20 were examined. 
Claims 1-3, 5, 7-8, 14-17, and 20 are rejected.  Claims 4, 6, 9-13, and 18-19 are objected to.

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker, WO 2005044233 A1, publ. 5/19/2005 (cited in the IDS).

Baker discloses a formulation comprising an efficacious amount of lidocaine N-oxide (LNO) in solution or normal saline, for the treatment of pulmonary inflammation associated with asthma, bronchitis, or COPD (Title & Abstract; p. 1, lines 10-25; p. 8, line 6-p. 9, line 6; p. 34, claims 5 & 8). Baker discloses administration of the formulation comprising LNO via direct delivery to the lung, in rats (i.e., a mammal) (p. 12, line 10-p. 13, line 22). Administration to humans is disclosed (p. 17, lines 21-22). As COPD is well-known in the art to afflict adult humans, one of ordinary skill in the art would have immediately envisaged administering the LNO composition to an adult human by pulmonary absorption in the lungs, from the disclosure of Baker, thereby meeting the limitation of instant claims 7-8. Pharmaceutically acceptable salts are also disclosed (p. 6, lines 12-20). Baker discloses administration of the composition once within a day (p. 28, lines 16-25); this meets the limitation of daily administration as encompassed by instant claims 15-17. Applicants have defined regular prophylactic treatment to encompass once daily administration (see instant specification, p. 8, lines 22-26); therefore, Baker’s disclosure of once administration within a day of the LNO composition meets the limitation of regular prophylactic treatment as recited by instant claim 14. 
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). The limitations of instant claims 2-3, 5, and 20, “wherein the treatment minimizes, or partially or completely inhibits, the occurrence of VF”, “wherein VF occurs but does not lead to sudden cardiac death”, “wherein the treatment decreases the chance of occurrence of VF and/or reduces the severity of VF”, and “wherein after administration of the composition the subject does not show signs of decreased heart rate, complete heart block or asystole”, respectively, as discussed above, the instant claims don’t limit the patient population . 


Claim Objections
Claims 4, 6, 9-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the specification provides evidence that administration of a composition comprising LNO is effective at inhibiting or reducing ventricular fibrillation in animal models of those selected by claims 9-13, at the same dosage as lidocaine, however, LNO doesn’t have a . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/20, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Conclusion
Claims 1-3, 5, 7-8, 14-17, and 20 are rejected.  Claims 4, 6, 9-13, and 18-19 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627